Citation Nr: 0628868
Decision Date: 09/12/06	Archive Date: 01/31/07

DOCKET NO. 03-34 175A                       DATE SEP 12 2006

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1. Entitlement to an increased rating for residuals of cyst excision, currently rated as 10 percent disabling.

2. Entitlement to an increased rating in excess of 30 percent for skin lesions of the chest and back, prior to March 18, 2003.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to February 1989. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which continued a rating of 10 percent for residuals of cyst excision in the perianal area and a rating of 30 percent for skin lesions on the chest and back.

The Board notes that during the pendency of the appeal, an increased evaluation from 30 percent to, 60 percent was granted for dermatitis by rating decision dated in December 2004, with an effective date of March 18, 2003. The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed. AB v. Brown, 6 Vet. App. 35, 38 (1993). The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal. Id. The veteran's skin lesions (diagnosed as steatocystoma multiplex) were rated under Diagnostic Code (DC) 7806 (dermatitis or eczema). A grant of 60 percent is the maximum benefit allowed by regulation for DC 7806. This constitutes a complete grant of the benefit sought, as of the effective date of the grant. The RO received the veteran's claim on June 10, 2002, and granted the maximum benefit as of March 18, 2003. Therefore, the maximum benefit has not been granted prior to March 18,  2003. The issue remains on appeal.

REMAND

In the substantive appeal submitted in March 2003, the veteran checked the box indicating that he did not want a personal hearing before a Member of the Board at the RO, but wrote in that he did want such a hearing. The veteran submitted a

- 2 



second substantive appeal form in November 2003, again checking the no hearing box, but this time not writing in anything. The Board sent a letter to the veteran to clarify whether the veteran wanted a hearing. The veteran responded that he did want a personal hearing before a Member of the Board at the RO. The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required on his part.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before a Veterans Law Judge at the RO, and notify him of the scheduled hearing at the latest address of record. This hearing is to be scheduled in accordance with applicable law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 3 



